Legacy Trails Cell-2
                                                                  Homeowners Association, /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2015

                                     No. 04-15-00665-CV

                                  Verda Ann CALDWELL,
                                         Appellant

                                               v.

           LEGACY TRAILS CELL-2 HOMEOWNERS ASSOCIATION, INC.,
                                 Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14567
                           Honorable Larry Noll, Judge Presiding


                                        ORDER
        In response to this court’s order dated November 17, 2015, appellant paid the filing fee
for this appeal. In our prior order, we suspended all other appellate deadlines pending the
payment of the filing fee. It is therefore ORDERED that the appellate deadlines are reinstated.
The clerk’s record for this appeal must be filed no later than November 24, 2015. The court has
been notified that no reporter’s record was taken for this appeal.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court